PER CURIAM.
Zeus, L.L.C. seeks review of a discovery order. We note that a portion of the petition is moot in light of this court’s recent decision in Cadle Company v. Pegasus Ranch, Inc., 920 So.2d 1276 (Fla. 4th DCA 2006). Having reviewed the remaining points, we grant relief in part. Our review of the record reveals that respondent did not demonstrate that Jacqueline Teske is an officer, director, or managing agent of the corporation such that she could simply be noticed for deposition. Triple Fish America, Inc. v. Triple Fish Intern., L.C., 839 So.2d 913 (Fla. 5th DCA 2003); North Ridge Medical Plaza, Inc. v. Tenet Healthcare Corp., 719 So.2d 1014 (Fla. 4th DCA 1998) (citing Plantation-Simon, Inc. v. Al Bahloul, 596 So.2d 1159, 1162 (Fla. 4th DCA 1992)). Relief is denied in all other respects.
Granted in part and Denied in part.
KLEIN, SHAHOOD and MAY, JJ„ concur.